Citation Nr: 0427105	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  97-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as digestive condition, as a result of 
exposure to herbicides. 

2.  Entitlement to service connection for impaired vision 
claimed as a result of exposure to herbicides. 

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a genitourinary disability, claimed as reproductive 
problems, as a result of exposure to herbicides.

4.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a kidney condition claimed as a result of exposure to 
herbicides.  

5.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for bone cancer of the right leg on a direct basis or as a 
result of exposure to herbicides.   

6.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
January 1968 to January 1970.  The veteran's DD Form 214 and 
additional service personnel records reflect that he served 
in Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

In October 1998, the Board remanded the veteran's claims in 
order to obtain a VA examination as well as additional 
treatment records.  The veteran had a Travel Board hearing 
with the undersigned Judge at the RO in March 2004.  

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for bone cancer of the right leg on a direct basis 
or as a result of exposure to herbicides.  The Board finds 
favorably on that issue.  The issue of entitlement to service 
connection for bone cancer of the right leg on a direct basis 
or as a result of exposure to herbicides is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In addition, the issue of whether new and material evidence 
has been received in order to reopen a claim for entitlement 
to service connection for PTSD is also the subject of the 
REMAND below.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  On March 16, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the claim of entitlement 
to service connection for a gastrointestinal disability on 
appeal is requested.

3.  On March 16, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the claim of entitlement 
to service connection for impaired vision on appeal is 
requested.

4.  On March 16, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the claim of whether new 
and material evidence has been received in order to reopen a 
claim for entitlement to service connection for a 
genitourinary disability is requested.

5.  On March 16, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the claim of whether new 
and material evidence has been received in order to reopen a 
claim for entitlement to service connection for a kidney 
condition on appeal is requested.

6.  An unappealed RO decision dated in July 1995, of which 
the veteran was notified in the same month, denied his 
petition to reopen a claim of entitlement to service 
connection for bone cancer of the right leg as a result of 
exposure to herbicides.    

7.  Additional evidence received since the July 1995 rating 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for bone cancer of the right leg on a direct basis 
or as a result of exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to service connection for a 
gastrointestinal disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003); 68 Fed. Reg. 13235-36 (March 19, 2003).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to service connection for impaired 
vision have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003); 68 Fed. Reg. 
13235-36 (March 19, 2003).  

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to service connection for a 
genitourinary disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003); 68 Fed. Reg. 13235-36 (March 19, 2003).  

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of whether new and material evidence has been received 
in order to reopen a claim for entitlement to service 
connection for a kidney disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003); 68 Fed. Reg. 13235-36 (March 19, 
2003).  

5.  As new and material evidence has been received since the 
RO's July 1995 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
bone cancer of the right leg on a direct basis or as a result 
of exposure to herbicides have been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105  (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals 

In a March 2004 written statement as well as in his testimony 
to the undersigned Judge in the March 2004 hearing 
transcript, the veteran stated that he wanted to withdraw his 
appeal for entitlement to service connection for a 
gastrointestinal disability, impaired vision, genitourinary 
disability (claimed as reproductive problems), and a kidney 
condition, each claimed as a result of exposure to 
herbicides.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2003).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2003).  Section 
20.204 has been amended to delete the requirement of express 
written consent of the appellant when a representative 
withdraws an appeal filed personally by the appellant.  See 
68 Fed. Reg. 13235-36 (March 19, 2003).  As the appellant 
filed the withdrawal of the appeal himself, this revision 
does not apply to this case.

When a veteran withdraws his appeal in writing before a final 
decision has been promulgated by the Board, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review the appeal.  A dismissal is appropriate in such a 
case.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.202 (2003).

In this case, the veteran expressly withdrew his appeal 
concerning these issues in a March 2004 statement and also by 
testifying before the undersigned Judge in a hearing also 
conducted in March 2004.  It is also permissible under the 
Board's rules of practice to withdraw an appeal on the record 
during a Board hearing.  See 38 C.F.R. § 20.204 (2003).  

Based upon the veteran's testimony in the hearing transcript 
and his written statement both submitted in March 2004, the 
Board finds that the veteran has withdrawn his appeal 
concerning these issues.  As there are no allegations of 
errors of fact or law for appellate consideration on these 
issues, further action by the Board is not appropriate.  See 
38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, the Board 
does not have jurisdiction to review the appeal concerning 
the issues of entitlement to service connection for a 
gastrointestinal disability, impaired vision, genitourinary 
disability (claimed as reproductive problems), and a kidney 
condition; the appeal as to these issues is dismissed without 
prejudice.

II.  New and Material Evidence - Entitlement to Service 
Connection for Right Leg Bone Cancer Disability

In a September 1994 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for history of bone cancer right knee due to Agent 
Orange exposure.  The veteran petitioned to reopen his claim 
for entitlement to service connection bone cancer of the 
right leg as a result of exposure to herbicides in February 
1995.  In a July 1995 rating decision, the RO reconsidered 
the veteran's claim for entitlement to service connection for 
bone tumors claimed as due to Agent Orange exposure.  The RO 
stated that the veteran's claim for entitlement to service 
connection for bone tumors remained denied, as the condition 
was not related to herbicide exposure nor was it manifested 
within one year after discharge from active service.  

The veteran again petitioned to reopen his claim for 
entitlement to service connection for bone cancer of the 
right leg on a direct basis or as a result of exposure to 
herbicides in January 1997.  This appeal arises from the 
continued denial to reopen his claim for entitlement to 
service connection for bone cancer of the right leg on a 
direct basis or as a result of exposure to herbicides in a 
January 1997 rating decision issued by the RO.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

The Board recognizes that the RO characterized the issue on 
appeal both as new and material evidence to reopen for 
service connection for bone cancer of the leg as well as 
entitlement to service connection for bone cancer secondary 
to Agent Orange.  Nonetheless, the July 1995 rating decision 
is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  The issue now before the 
Board is actually whether new and material evidence has been 
received since the last final rating decision in July 1995 in 
order to reopen the claim for entitlement to service 
connection for bone cancer of the right leg on a direct basis 
or as a result of exposure to herbicides.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. See 38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the July 1995 rating decision is 
considered new, as it was not previously of record.  The 
evidence received includes statements from the veteran and 
his daughter, a Travel Board hearing transcript, multiple VA 
examination reports, VA outpatient treatment records, an 
opinion from a VA physician, and private outpatient and 
hospital treatment records.  

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final July 1995 
rating decision is both new and material.  The September 1999 
VA examiner's opinion includes evidence not previously of 
record, which addresses whether the veteran's claimed right 
leg bone cancer disability is related to his period of active 
service in Vietnam and whether his right leg disability 
residuals entitle him to presumed service connection for 
exposure to herbicides.  This evidence is considered material 
because it bears directly and substantially upon the issue of 
whether the veteran is entitled to service connection for 
bone cancer of the right leg on a direct basis or as a result 
of exposure to herbicides.

The Board finds that evidence received subsequent to the July 
1995 rating decision, namely the September 1999 VA examiner's 
opinion, is new and material.  Evidence received since July 
1995 is new and material and does serve to reopen a claim for 
entitlement to service connection for bone cancer of the 
right leg on a direct basis or as a result of exposure to 
herbicides.  In addition, the Board is remanding the 
veteran's claim to the RO and ordering additional development 
on the issue of entitlement to service connection for bone 
cancer of the right leg on a direct basis or as a result of 
exposure to herbicides.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).


ORDER

The appeal for entitlement to service connection for a 
gastrointestinal disability, claimed as digestive condition, 
as a result of exposure to herbicides is dismissed. 

The appeal for entitlement to service connection for impaired 
vision as a result of exposure to herbicides is dismissed. 

The appeal for whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for a genitourinary disability, claimed as 
reproductive problems, as a result of exposure to herbicides 
is dismissed.

The appeal for whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for a kidney condition claimed as a result 
of exposure to herbicides is dismissed.  

New and material evidence has been received to reopen a claim 
for entitlement to service connection for bone cancer of the 
right leg on a direct basis or as a result of exposure to 
herbicides.  To this extent only, the appeal is granted.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  

The veteran's claims file contains an April 1995 statement 
from the Agent Orange Administration that appears to indicate 
that the veteran was awarded Social Security benefits in 
December 1987.  The Board notes that the award may be based, 
at least in part, on the veteran's claimed right leg 
disability as the claims file indicated that he underwent a 
right above-knee amputation in 1986.  The United States Court 
of Appeals for Veterans Claims (CAVC) has held that where 
there has been a determination that the veteran is entitled 
to SSA benefits, the records concerning that decision could 
possibly contain relevant evidence and are often needed by 
the VA for evaluation of pending claims, and must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the medical records from SSA pertaining 
to any original or continuing award of disability benefits 
should be requested and associated with the claims file.

Evidence of record in this case reflects that the veteran 
suffered from a giant cell tumor in his right knee in 1974.  
A May 1978 statement from a private physician detailed that 
the veteran underwent a radical resection of the tumor five 
inches distal of the right femur with insertion of total knee 
prosthesis in December 1974.  Additional private treatment 
records showed that the veteran underwent multiple total knee 
replacements and eventually a right above knee amputation.  
In a September 1989 statement, a private physician noted that 
the veteran was positive for a right above knee amputation of 
the right leg secondary to giant cell tumor of the knee area 
which occurred during the Vietnam Era and which was also 
associated with his coming in contact with Agent Orange.  In 
a September 1999 VA medical opinion, a VA examiner stated 
that there was a positive association that exists between 
Agent Orange exposure and subsequent development of soft 
tissue sarcoma which includes, among others, giant cell tumor 
of tendon sheath and synovial sarcoma.  The examiner further 
stated that it would be "appropriate that a couple of 
experts in tumor pathology review the surgical slide to 
determine the primary source of this tumor, if it is from 
tendon sheath, bone or synovial membrane".  In addition, the 
examiner noted that if primary source of the tumor turned out 
to be "originating from the Tendon Sheath, the question is 
settled".  Finally it was noted that if the source of the 
tumor was "equivocal, the veteran is entitled to the benefit 
of the doubt".  

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  The veteran's 
claim was filed in January 1997.  Prior to December 27, 2001, 
the law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1999 & Supp. 2001).  The change in the 
statute, discussed above, is on its face is more liberal than 
the statute previously in effect.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2003).  A veteran who served in the 
Republic of Vietnam shall be presumed to have been exposed to 
herbicide.  See 38 U.S.C.A. § 1116 (West 2002).  The 
veteran's service personnel records indicate that he served 
in the Republic of Vietnam during his period of active 
service from 1968 to 1970 and is therefore presumed to have 
been exposed to herbicide.  

If a veteran was exposed to a herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  See 38 C.F.R. § 
3.309(e) (2003).  The Board notes that Type 2 diabetes was 
added to the list of disabilities effective July 9, 2001.  
See 66 Fed. Reg. 23166 (May 8, 2001).  Chronic lymphocytic 
leukemia was added effective October 16, 2003.  See 68 Fed. 
Reg. 59,540 (October 16, 2003).  


VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The veteran contends that he currently suffers from right leg 
disability residuals diagnosed as a giant cell tumor as a 
result of inservice events, specifically exposure to 
herbicides.  In addition, the veteran contends that his right 
leg disability falls under one of the diseases presumed to be 
associated with exposure to Agent Orange.  However, the 
claimed condition is not, on its face, a disease that is 
presumed to be associated with exposure to Agent Orange.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2003).  
Evidence of record, namely the September 1999 VA opinion 
discussed above, shows that there is a possibility that the 
veteran's right leg disability may fall under one of presumed 
diseases.  VA has a duty to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

In addition, in the March 2004 hearing transcript, the 
veteran stated that he wanted his claim considered on a 
direct basis for service connection as well.  The regulations 
governing presumptive service connection for Agent Orange do 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994). Accordingly, the Board will proceed to 
also consider the veteran's claim under the provisions 
governing direct service connection, 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.

If another examination is needed to obtain the medical 
opinion requested, the appellant is hereby notified that it 
is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2003).  

The Board notes that the veteran submitted additional 
documentary evidence at the hearing in March 2004, and stated 
that he waived RO consideration of the evidence; however, a 
written waiver was not associated with the evidence 
submitted.  As additional development must be undertaken, the 
RO will have an opportunity to consider the additional 
evidence submitted at the hearing, as well as any other 
pertinent evidence received since the last supplemental 
statement of the case.

Additional due process development is required with regard to 
the veteran's claim for whether new and material evidence has 
been received in order to reopen a claim for entitlement to 
service connection for PTSD.  In a September 2003 rating 
decision, the RO found that no new and material evidence had 
been received in order to reopen the veteran's claim for 
entitlement to service connection for PTSD.  On a December 
2003 substantive appeal form, the Board finds that the 
veteran submitted a timely notice of disagreement concerning 
the issue of whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for PTSD.  The veteran has not been issued 
a statement of the case (SOC) as to this claim.  See 
38 C.F.R. § 19.26 (2003).  The United States Court of Appeals 
for Veterans Claims (Court) has held, in such circumstances, 
that the Board is to remand the claim to the RO for issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to furnish the veteran and 
his representative with an SOC pertaining 
to his claim for whether new and material 
evidence has been received in order to 
reopen a claim for entitlement to service 
connection for PTSD.  The RO should also 
advise the veteran and his representative 
of the statutory period of time within 
which the veteran must furnish VA with a 
substantive appeal on the issue, in order 
to perfect his appeal as to that issue.

2.  The RO should request all records, 
which document the veteran's claimed 
right leg bone cancer disability, from 
the Social Security Administration.  If 
no records can be found, the RO should 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  The RO should then secure a VA 
medical opinion to determine the etiology 
of the veteran's right leg disability and 
whether any right leg disability was 
incurred in or aggravated by active 
service.  The examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's diagnosed condition of 
giant cell tumor was incurred in or 
aggravated by service.  

In addition, upon review of the veteran's 
claims file, the examiner should also 
determine whether it is at least as 
likely as not that the veteran's right 
leg disability (giant cell tumor) could 
be categorized as one of the disabilities 
under 38 C.F.R. § 3.309(e) (2003), 
including multiple myeloma or soft-tissue 
sarcoma.  The examiner should also 
attempt to identify the primary source 
the veteran's diagnosed right leg 
disability of giant cell tumor, as to 
whether it originated in from tendon 
sheath, bone or synovial membrane.  The 
examiner is advised that there have been 
exhaustive efforts (by VA as well as the 
veteran), which were unsuccessful in 
obtaining pathology reports/surgical 
slides concerning the veteran's diagnosed 
right knee giant cell tumor.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for 
review.  If the examiner is unable to 
give the requested opinion(s), the reason 
for the inability to give the opinion(s) 
should be stated.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
bone cancer of the right leg on a direct 
basis or as a result of exposure to 
herbicides, with consideration of all 
evidence of record, including that 
received since the last supplemental 
statement of the case (SSOC).  If the 
claim remains denied, the RO should issue 
a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since June 2003.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



